Title: William Short to John Jay, 1 January 1788
From: Short, William
To: Jay, John



Sir
Paris Jan. 1. 1788

Mr. Jefferson charges me to explain to Your Excellency the reason of your not receiving the copies of the Arrêt of the King’s Council as mentioned in his letter. After having written and sealed it with the certainty of receiving the printed copies this morning, he is in the instant informed by the printer that it is impossible for him to deliver them although printed, until he shall have received from Versailles the original on parchment, in order to compare with it the copies printed. This seems an unalterable law of the press and it is in vain that I have tried to prevail on the King’s printer, at whose table I am writing at present, to deviate from it in this instance.
Mr. Jefferson was obliged to set off this morning for Versailles. He has desired me to come here, and if nothing better could be done, to obtain uncorrected proof-sheets which I have done, and have the honor of forwarding to your Excellency together with a copy of the Comptroller’s letter to him. News of the diligence by which these copies will be sent, being arrived, and the person who carries them, fearing to be left, I have only time to add that if the Vessel should still be detained some days at Havre, Your Excellency will receive yet the number of copies of the Arrêt mentioned in Mr. Jefferson’s letter. I cannot help profiting of this circumstance to re-iterate to your Excellency assurances of the pleasure it would give me at all times to be charged with any of your commands, and to add how much I should consider myself honored by any communications you should please to make me.
I have the honor to be with sentiments of the most profound respect Your Excellency’s most obedient & most humble Servant,

W Short

